DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8 needs a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the blowing fan" in ln 1.  There is insufficient antecedent basis for this limitation in the claim. To provide proper antecedent basis the claim will be read as if dependent from claim 12.
Claim 12 recites the limitation "wherein the defrost sensor is provided eccentrically with respect to the central axis of the duct, and".  This limitation is unclear and confusing because is not clear what the complete scope of the claim is.
Claim 14 recites the limitation "the blowing fan".  There is insufficient antecedent basis for this limitation in the claim. To provide proper antecedent basis the claim will be read as if dependent from claim 12.
Claim 19 recites the limitation "the blowing fan".  There is insufficient antecedent basis for this limitation in the claim. To provide proper antecedent basis the claim will be read as if dependent from claim 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sul et al. (WO 2016013798), hereinafter referred to as Sul, in view of Martin (US Pat No. 5,313,787), hereinafter referred to as Martin. For translation purposes US 20170176083 is used.
Re claim 1, Sul teaches a refrigerator comprising:
a cabinet (1) comprising an outer case (15) and an inner case (16) provided in the outer case to define a storage space (12), the inner case including side walls and a rear wall (see Fig 1);
a duct (23) provided at a front side of the rear wall, the duct being formed with an ejection hole (implicit, there has to be a hole in order to cool the chamber) through which an air is discharged to the storage space;
an air flow channel (see Fig 4) provided between the rear wall of the inner case and the duct;
an evaporator (150, 153, 223) provided in the air flow channel, the evaporator including a first evaporator (150) and a second evaporator (153) spaced apart from the first evaporator rearward;
a blowing fan (155) provided in the air flow channel and configured to draw the air from the storage space and to provide the air into the evaporator. 
Sul does not explicitly teach the limitation of a defrost sensor provided closer to one of the first and the second evaporators than the other one of the first and the second evaporators.
However, Martin teaches a refrigeration system comprising a defrost sensor (60) provided closer to one of a first and the second evaporators (246 and 248) than the other one of the first and the second evaporators (see Fig 2, sensor 60 is closer to 248 than to 246). 


Re claim 2, Sul, as modified, teaches the refrigerator of claim 1. Sul, as modified, does not explicitly teach the limitation of wherein the defrost sensor is provided between the first and the second evaporators. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the defrost sensor between the first and the second evaporators, for the purpose of having a better reading of the second evaporator, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).

Re claim 5, Sul, as modified, teaches the refrigerator of claim 1. Sul, as modified, does not explicitly teach the limitation of wherein the defrost sensor is disposed on a front surface of the second evaporator. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the defrost sensor on a front surface of the second evaporator, for the purpose of having a better reading of the second evaporator, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).

Re claim 6, Sul, as modified, teaches the refrigerator of claim 1. Sul, as modified, does not explicitly teach the limitation of wherein the defrost sensor is disposed on a rear surface of the first evaporator. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the defrost sensor on a front surface of the second evaporator, for the purpose of having a better reading of the first evaporator, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).

Claim 7-8, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sul, in view of Martin, as applied to claim 1 above, and in further view of Lee  (US 20170284724), hereinafter referred to as Lee. 

Re claim 7, Sul, as modified, teaches the refrigerator of claim 1. Sul, as modified, does not explicitly teach the limitation of wherein each of the first and the second evaporators comprises a roll-bond evaporator including a pair of thermal transfer plates, wherein a refrigerant flow channel is formed between the pair of thermal transfer plates. 
However, Lee teaches the limitation of a refrigerator comprising an evaporator comprises a roll-bond evaporator including a pair of thermal transfer plates, wherein a refrigerant flow channel is formed between the pair of thermal transfer plates (e.g. ¶ 67, “The first evaporator 51 may be a plate evaporator of roll bond type”, the examiner notes that since is a roll bonded inherently has more than one plate).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Sul and integrated a defrost sensor provided closer to one of the first and the second evaporators than the other one of the first and the second evaporators, as taught by Martin, in order to perform a have a more compact evaporator.

Re claim 8, Sul, as modified, teaches the refrigerator of claim 7. Sul, as modified, does not explicitly teach the limitation of wherein the defrost sensor is attached to a surface of one of the pair of thermal transfer plates. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the defrost sensor on a surface of one of the pair of thermal transfer plates, for the purpose of having a better reading of the evaporator, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).

Re claim 11-12, Sul, as modified, teaches the refrigerator of claim 1. Sul, as modified, does not explicitly teach the limitation of wherein a blowing fan is provided at the center axis of the duct, and wherein the defrost sensor is provided eccentrically with respect to the central axis of the duct, and wherein the blowing fan is provided below the first and the second evaporators, and wherein the defrost sensor is disposed at an outlet side of the blowing fan. Lee further teaches the limitation of a blowing fan is provided at the center axis of the duct (see at least Fig 4), and wherein the blowing fan is provided below the evaporator. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the defrost sensor eccentrically with 

Re claim 13, Sul, as modified, teaches the refrigerator of claim 12. Lee further teaches the limitation of wherein the evaporator has a rectangular plate shape (see at least Fig 4). Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the defrost sensor closer to one of lateral side ends of the evaporator than the other one of lateral side ends of the evaporator, for the purpose of having a better reading of the evaporator, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).

Re claim 14, Sul, as modified, teaches the refrigerator of claim 12. Lee further teaches the limitation of wherein a duct (52) comprises a duct body (body of 52) in which an ejection hole (52e) is formed and a protrusion (55) that protrudes forward from the duct body, and wherein the blowing fan is accommodated in a receiving space between the rear wall of an inner case and the protrusion (see Fig 2-5).

Re claim 15, Sul, as modified, teaches the refrigerator of claim 14. Lee further teaches the limitation of wherein the inner case further comprises a bottom wall (see Fig 2), wherein a suction port (see airflow lines in Fig 2) is formed between the protrusion and the bottom wall of the inner case (see Fig 2).

Re claim 16, Sul, as modified, teaches the refrigerator of claim 15. Lee further teaches the limitation of wherein the blowing fan comprises a centrifugal fan (e.g. ¶ 90, “The first blow fan 55 a may be a centrifugal fan”).

Re claim 17, Sul, as modified, teaches the refrigerator of claim 16. Lee further teaches the limitation of further comprising a fan housing (Fig 6, 55c) to accommodate the blowing fan (55), the fan housing including: a fan flow channel body (55ca) that surrounds an outer portion of the centrifugal fan (see Fig 6), the fan flow channel body extending rearward from the protrusion (see Fig 4); and an air intake guide (55cb) provided at a rear end of the see Fig 6) arranged in a direction of a motor axis of the centrifugal fan (see Fig 6).

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sul, in view of Martin, as applied to claim 1 above, and in further view of Hamada et al.  (US 20130031921), hereinafter referred to as Hamada. 

Re claim 9-10, Sul, as modified, teaches the refrigerator of claim 1. Sul, as modified, does not explicitly teach the limitation of wherein the defrost sensor is closer to bottoms of the first and the second evaporators than tops of the first and the second evaporators. 
However, Hamada teaches the limitation of a refrigeration system comprising a defrost sensor (22) closer to the bottom left corner of an evaporator (5) (see Fig 2).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Sul and integrated wherein the defrost sensor is closer to bottoms of the first and the second evaporators than tops of the first and the second evaporators, as taught by Hamada, in order to detect if defrost was needed for the evaporator in the bottom part of the evaporator.

Re claim 11, Sul, as modified, teaches the refrigerator of claim 1. Sul, as modified, does not explicitly teach the limitation of wherein the blowing fan is provided below the first and the second evaporators, and wherein the defrost sensor is disposed at an outlet side of the blowing fan. 
However, the examiner takes Official Notice of the fact that placing a blowing fan below the evaporator and the sensor at the outlet side of the fan falls within the realm of common knowledge as obvious mechanical expedient.
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Sul and integrated wherein the blowing fan is provided below the first and the second evaporators, and wherein the defrost sensor is disposed at an outlet side of the blowing fan, in order to provide airflow through the entire evaporator.
Allowable Subject Matter
Claims 3-4, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.